Name: Thirtieth Commission Directive 80/131/EEC of 9 January 1980 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-02-07

 Avis juridique important|31980L0131Thirtieth Commission Directive 80/131/EEC of 9 January 1980 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 030 , 07/02/1980 P. 0021 - 0021 Greek special edition: Chapter 03 Volume 27 P. 0213 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 310 , 6 . 12 . 1979 , P . 24 . THIRTIETH COMMISSION DIRECTIVE OF 9 JANUARY 1980 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 80/131/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY TWENTY-NINTH COMMISSION DIRECTIVE 79/1011/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS DIRECTIVE 70/524/EEC PROVIDES THAT THE ANNEXES MUST BE CONSTANTLY ADAPTED TO SCIENTIFIC AND TECHNICAL PROGRESS ; WHEREAS IT IS DESIRABLE TO EXTEND THE PERIOD OF AUTHORIZATION OF CITRANAXANTHINE USED FOR COLOURING EGG YOLKS IN LAYING-HEN FEEDS UNTIL A FINAL DECISION CAN BE TAKEN AS REGARDS THIS ADDITIVE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ANNEX II TO DIRECTIVE 70/524/EEC , PART E ' COLOURING MATTERS INCLUDING PIGMENTS ' , AT POINT 1 ' CITRANAXANTHINE ' , ' 31 DECEMBER 1979 ' IS REPLACED BY ' 30 JUNE 1980 ' . ARTICLE 2 THIS DIRECTIVE SHALL APPLY WITH EFFECT FROM 1 JANUARY 1980 . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 9 JANUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT